DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


35 USC § 112 claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


Claim limitations directed to a “unit” or a “part (as recited in claims 1-8 and 11-20) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” or “part” coupled with the functional language “configured to XX” (where XX indicates a function performed) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 and 11-20 have also been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding independent claims 1, 9 and 10:  
First, it is not clear what the term “coincidence” means, as recited.  Neither the claims nor the specification provides any guidance (i.e., they use the word, but never provide guidance as to its meaning in the context of this particular application). 
Additionally, the terminology “observation object” and “observation characteristic” are unclear.  Their usage in this claim is overbroad.  As evidence, refer to dependent claim 4, which provides definitions as set forth in the specification at [0004].  Parent claim 1 is perforce broader than child claim 4.  For example, it’s unclear what can possibly be broader than an “abstraction of a phenomenon”, and a “characteristic” of such an abstraction. 
And, it is unclear whether the second recitation of “a coincidence …” is referring to a different “coincidence” than the “coincidence” recited in the preamble [unclear why the second recitation isn’t directed to “the coincidence”].  
Therefore, the scope of each claim is ambiguous.


Claims 2-8 and 11-20 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Further regarding claim 2 and 17:  There is a lack of antecedent basis for the terminology “the first words”.  Only one “first word” was required in parent claim 1.
Therefore, the scope of the claim is ambiguous.

Claims 11, 12, 14 and 17 depend upon claim 2, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Further regarding claim 3, 11 and 18:  There is a lack of antecedent basis for the terminology “the second words”.  Only one “second word” was required in parent claim 1.
Therefore, the scope of the claim is ambiguous.

Claims 13, 15 and 18 depend upon claim 3, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Further regarding claim 6:  It is unclear what the language of this claim means.  First, there is a lack of antecedent basis for “the score calculation unit”.  Additionally, it is unclear what score is being calculated (and why/how).  Parent claim 1 calculates a score directed to some sort of relationship/association (coincidence) between first and second catalogs.  This claim now recites some sort of score calculation for the first catalog.  It is unclear how/why this is being done.  There appear to be missing essential elements here.  
Therefore, the scope of the claim is ambiguous.

Claims 7 and 8 depend upon claim 6, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Further regarding claim 7:  It is unclear what the language of this claim means.  First, there is a lack of antecedent basis for “the first data catalogs”, as the parent claim 6 only requires 1 such catalog.  Additionally, it is unclear what specifically the recited “filtering process” is actually doing.  It is appears to be irrelevant to the claim (i.e., possibly missing essential elements).  And, it’s not clear what this first catalog “score” is, as the parent claim 1 calculates a score that is “relating to a coincidence of the first catalog and the second data catalog” [i.e., not merely a first catalog score].  
Therefore, the scope of the claim is ambiguous.

Further regarding claims 6-8 and 17-20:  It is unclear what the language of each claim means.  These claims appear to be some sort of hybrid independent/dependent claims, reciting “a search device” in their preamble, but incorporating “unit” claims in their body.  And, it is further noted that the preamble in each of these claims technically has no patentable weight (no structure, no tie in to the body of these essentially “unit” claims).  
Therefore, the scope of each claim is ambiguous.

Claims 7 and 8 depend upon claim 6, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected. 



Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisano (US Patent Application Publication No. 2014/0372561, hereafter referred to as “Hisano”).

Regarding independent claim 1:  Hisano discloses A score calculation unit configured to calculate a score relating to a coincidence of a first data catalog and a second data catalog, the first and second data catalogs each including a first word indicating an observation object and a second word indicating an observation characteristic, (See Hisano Abstract in the context of Fig. 11A and [0175]-[0178] teaching the matching of application metadata DB and sensor-side metadata DB information.  See also [0071] discussing a computing environment including, inter alia, processing and storage elements.) the score calculation unit comprising: a first weight determination part configured to determine, based on a relationship between the first word included in the first data catalog and the first word included in the second data catalog, a first weight value relating to the observation object; (See Hisano [0175] teaching the use of event occurrence code values.) a second weight determination part configured to determine, based on a relationship between the second word included in the first data catalog and the second word included in the second data catalog, a second weight value relating to the observation characteristic; (See Hisano [0175] teaching the use of event type values.) and a score calculation part configured to calculate, using the first and second weight values, a score relating to a coincidence of the first data catalog and the second data catalog. (See Hisano [0177] teaching the matching of Application and sensor metadata, and noting that the matching process may result in a predetermined range.) 

Regarding claim 2:  Hisano discloses wherein the first weight determination part is configured to determine the first weight value, based on a degree of association of a meaning of the first words. (See Hisano [0175] teaching the use of an event occurrence code value that is associated with an event to such a degree that it permits selection of the appropriate application.) 

Regarding claim 3:  Hisano discloses wherein the second weight determination part is configured to determine the second weight value, based on a degree of association of a meaning of the second words. (See Hisano [0175]  

Regarding claim 4:  Hisano discloses wherein the observation object is an abstraction of a real world phenomenon, and the observation characteristic is a characteristic of the observation object and is observed with a sensor. (See Hisano [0012] discussing resource objects such as time, people, things, etc., and [0013]-[0014] discussing the use of sensing data, in the context of [0006] teaching the combining of information items related to many things present in the world and the importance of sensing technologies.) 

Regarding claim 5:  Hisano discloses wherein the first data catalog is a sensor-side data catalog relating to a sensor that senses the observation characteristic of the observation object, and the second data catalog is an application-side data catalog relating to an application that uses sensing data sensed by the sensor. (See Hisano Fig. 8A teaching the use of both an application side metadata DB and a sensor-side metadata DB.) 

Regarding claim 6:  Hisano discloses A search device comprising: the score calculation unit according to claim 1; and a first data catalog storage part configured to store the first data catalog, wherein the score calculation unit is configured to calculate a score for the first data catalog stored in the first data catalog storage part with respect to the second data catalog. (Refer to the rejection  

Regarding claim 7:  Hisano discloses wherein the score calculation unit further includes a filtering processing part configured to perform filtering processing for narrowing down the first data catalogs stored in the first data catalog storage part to a first data catalog whose score is to be calculated with respect to the second data catalog. (See Hisano [0178] discussing a matching process, in the context of [0071] discussing a computing environment including, inter alia, processing and storage elements.) 

Regarding claim 8:  Hisano discloses further comprising: an output part configured to output the score of the first data catalog with respect to the second data catalog, calculated by the score calculation unit. (See Hisano [0071] teaching, inter alia, the use of a display device.) 


Claims 9, 10, 11, 12, 13, 14, 15 and 16 are substantially similar to claims 1, 1, 3, 4, 4, 5, 5 and 5, respectively, and therefore likewise rejected.  


Regarding claim 17:  Hisano discloses A search device comprising: the score calculation unit according to claim 2; and a first data catalog storage part configured to store the first data catalog, wherein the score calculation unit is configured to calculate a score for the first data catalog stored in the first data catalog storage part with respect to the second data catalog. (Refer to the rejection of claim 2 above, and further see Hisano [0175] teaching the use of event occurrence code values and [0177] teaching the matching of Application and sensor metadata, and noting that the matching process may result in a predetermined range.)

Regarding claim 18:  Hisano discloses A search device comprising: the score calculation unit according to claim 3; and a first data catalog storage part configured to store the first data catalog, wherein the score calculation unit is configured to calculate a score for the first data catalog stored in the first data catalog storage part with respect to the second data catalog. (Refer to the rejection of claim 3 above, and further see Hisano [0175] teaching the use of event occurrence code values and [0177] teaching the matching of Application and sensor metadata, and noting that the matching process may result in a predetermined range.)

Regarding claim 19:  Hisano discloses A search device comprising: the score calculation unit according to claim 4; and a first data catalog storage part configured to store the first data catalog, wherein the score calculation unit is configured to calculate a score for the first data catalog stored in the first data catalog storage part with respect to the second data catalog. (Refer to the rejection 

Regarding claim 20:  Hisano discloses A search device comprising: the score calculation unit according to claim 5; and a first data catalog storage part configured to store the first data catalog, wherein the score calculation unit is configured to calculate a score for the first data catalog stored in the first data catalog storage part with respect to the second data catalog. (Refer to the rejection of claim 5 above, and further see Hisano [0175] teaching the use of event occurrence code values and [0177] teaching the matching of Application and sensor metadata, and noting that the matching process may result in a predetermined range.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Mendes, Pablo N., et al., “DBpedia Spotlight:  Shedding Light on the Web of Documents”, I-SEMANTICS 2011, Graz, Austria, September 7-9, 2011, pp. 1-8.
Interlinking of textual documents [Abstract].  Scoring options [page 2, esp. para 2].  Confidence scoring [page 4].



US Patent Application Publications
Huang 	 				2015/0006548
Sensor and observation databases, Applications [Fig. 1].  Relevance determination of sensor data [Abstract].

Fusume 	 				2015/0006573
Discusses similarity determination between “metadata” and “annotation” [Abstract].



US Patents
Pfleger					7,814,085
Scoring mechanism for matching stored documents and stored category information [Abstract].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




January 16, 2021